1373-f*
                               ELECTRONIC RECORD




COA #      02-13-00204-CR                            OFFENSE:        31.03F3


           Rodney James Ricketts v. The
STYLE:     State of Texas                            COUNTY:         Tarrant


COA DISPOSITION:      AFFIRM                         TRIAL COURT:    Criminal District Court No. 4


DATE: 09/04/2014                 Publish: NO         TC CASE #:      1321576R




                        IN THE COURT OF CRIMINAL APPEALS




STYLE:
         Rodney James Ricketts v. The State
         of Texas

          APPELLANT^                  Petition
                                                          CCA#:
                                                                        1373- Ifr
                                                          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

                                                          JUDGE:

DATE: /Wor V s ^.O/S^                                     SIGNED:                           PC:.

JUDGE:    /°C                                    .        PUBLISH:                          DNP:




                                                                                             MOTION FOR

                                                       REHEARING IN CCA IS:

                                                       JUDGE:




                                                                                ELECTRONIC RECORD